

116 HR 4912 IH: Nation Owes Community Lifelines After Weathering Sandy Act
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4912IN THE HOUSE OF REPRESENTATIVESOctober 29, 2019Mr. Van Drew introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit the recoupment of Federal disaster and emergency assistance from individuals and
			 households, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nation Owes Community Lifelines After Weathering Sandy Act or NO CLAWS Act. 2.Prohibition on recoupment of disaster and emergency assistance from individuals and households Section 1216(b) of the FAA Reauthorization Act of 2018 (42 U.S.C. 5174a(b)) is amended by—
 (1)redesignating paragraph (2) as paragraph (3); and (2)inserting after paragraph (1) the following:
				
 (2)No recoupment from individuals or householdsUnless there is evidence of civil or criminal fraud, the Agency may not take any action to recoup covered assistance from an individual or a household that is a recipient of such assistance..
			